Case 4:19-cv-00310-WTM-CLR Document 24 Filed 05/14/20 Page1of3
IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
JULIE GERBSCH,
Plaintiff,
CASE NO. CV419-310

Vv.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA,

Defendant.

ed

 

ORDER
Before the Court is the parties’ Joint Motion for Settlement
Approval. (Doc. 23.) Under the Fair Labor Standards Act (“FLSA”),
this court must scrutinize any proposed FLSA settlement. Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir.

 

1982). This Court will approve a compromised claim only if the
settlement “is a fair and reasonable resolution of a bona fide
dispute over FLSA provisions.” Id.; see 29 U.S.C. § 216(b). For
the following reasons, the Court declines to accept the proposed
settlement agreement.

This case arises under Title VII of the Civil Rights Act of
1964 (“Title VII”), 42 U.S.C. § 200e-2(a) et seq., and the Equal
Pay Act of 1963 (“EPA”), 29 U.S.C. § 206(d), which is an amendment
to the FLSA, 29 U.8.C. § 201 et seq. On November 18, 2019, Plaintiff
initiated this action seeking recovery for alleged gender
discrimination with respect to her compensation as an employee for

Defendant Board of Regents of the University System of Georgia.
Case 4:19-cv-00310-WTM-CLR Document 24 Filed 05/14/20 Page 2 of 3
(Doc. 1.) On February 26, 2020, the parties agreed to a settlement
of Plaintiff’s claims and filed a Joint Motion for Settlement
Approval. (Doc. 23.)

After careful review, the Court approves the terms of the
settlement agreement with the exception of the amount requested in
attorneys’ fees. The relevant statute provides that this Court
“shall, in addition to any judgment awarded to the plaintiff or
plaintiffs, allow a reasonable attorney’s fee to be paid by the
defendant, and costs of the action.” 29 U.S.C. § 216(b). The “FLSA
requires judicial review of the reasonableness of counsel’s legal
fees to assure both that counsel is compensated adequately and
that no conflict of interest taints the amount the wronged employee
recovers under a settlement agreement.” Silva v. Miller, 307 F.
App’x 349, 351 (11th Cir. 2009). This Court is, therefore, required
to review the settlement to ensure that the attorneys’ fees are
both reasonable and that the attorneys’ fees were agreed upon
separately and without regard to the amount paid to the Plaintiff

for liquidated damages and unpaid wages. Id.; see also Barnes v.

 

Ferrell Elec., Inc., No. CV 113-056, 2013 WL 5651903, at *2 (S.D.

 

Ga. Oct. 16, 2013); Morris v. Augusta-Richmond Cty., Ga., No. 1:14-

 

ev-196, 2017 WL 1078643, at *2 (S.D. Ga. Mar. 21, 2017); Bonetti

v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009)

 

(finding that a motion to approve settlement agreement must include
a representation that the attorneys’ fee was agreed upon separately
and without regard to the amount paid to the plaintiff).

2
Case 4:19-cv-00310-WTM-CLR Document 24 Filed 05/14/20 Page 3 of 3

In their joint motion, the parties state that the attorneys’
fees were “agreed upon as a separate component of the Settlement
without regard to the amount of money paid to Plaintiff.” (Doc. 23
at 4.) Additionally, the parties have agreed that Defendant will
pay Plaintiff’s counsel $23,000.00 in attorneys’ fees and costs.
(Doc. 23, Attach. 1 at 5.) The parties state that this amount is
based on Plaintiff’s counsel expending 86 hours on the case at a
sas of $250.00 per hour. (Doc. 23 at 4.) While the Court does not
take issue with the amount on its face, the parties have not
provided any documentation to support the amount requested. The
Court cannot fulfill its duty of inquiry without documentation as

to how the attorneys’ fees were computed. See Lynch v. Equity Auto

 

Loan, LLC, No. CV410-058, 2011 WL 13284447, at *1 (S.D. Ga. Feb.
7, 2011). Accordingly, the parties’ settlement agreement is
REJECTED and their request that this case be dismissed is DENIED.
The parties shall have thirty (30) days from the date of this Order
to refile their motion and settlement agreement with the
appropriate documentation.

[ee
SO ORDERED this day of May 2020.

Ae

WILLIAM T. MOORE, TS
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
